Case: 2:20-cv-01385-MHW-EPD Doc #: 118 Filed: 03/18/20 Page: 1 of 3 PAGEID #: 1977




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 JOHN DOE 22,

                        Plaintiff,                            Case No. 2:20-cv-1385

         v.

 THE OHIO STATE UNIVERSITY,

                        Defendant.


               PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE
                       CERTAIN DOCUMENTS UNDER SEAL

         Pursuant to Local Rule 5.2.1 and Fed. R. Civ. P. 5.2, Plaintiff, by and through undersigned

 counsel, respectfully request leave of court to file an Unopposed Motion and Proposed Order under

 seal.

         Due to recent confidential developments involving settlement issues for survivors, most of

 whom are John Does, Plaintiff has a good faith basis to file the motion and proposed order. Michael

 Carpenter, Esq., on behalf of Defendant, has reviewed this motion and has no opposition.

         Accordingly, Plaintiff respectfully requests that this Court issue an Order authorizing

 Plaintiff to file these certain documents under seal.

                                                         Respectfully submitted,



                                                           /s/ Richard W. Schulte
                                                           Richard W. Schulte (0066030)
                                                           Wright & Schulte, LLC
                                                           865 S. Dixie Dr.
                                                           Vandalia, OH 45377
                                                           (937) 435-7500
                                                           (937) 435-7511 facsimile

                                                   1
Case: 2:20-cv-01385-MHW-EPD Doc #: 118 Filed: 03/18/20 Page: 2 of 3 PAGEID #: 1978




                                               rschulte@yourlegalhelp.com

                                               Counsel for Plaintiff




                                        2
Case: 2:20-cv-01385-MHW-EPD Doc #: 118 Filed: 03/18/20 Page: 3 of 3 PAGEID #: 1979




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 18th day of March 2020, the foregoing was

 filed via the ECF/CM system with the Clerk of the Court and served upon counsel of record via

 email through the Court’s ECF/CM system by means of the Notice of Electronic Filing.



                                                           /s/ Richard W. Schulte




                                                3
